                   Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 1 of 22


          1    SPINELLI, DONALD & NOTT
               A Professional Corporation
          2    DOMENIC D. SPINELLI (SBN: 131192)
               J. SCOTT DONALD (SBN: 158338)
          3    601 University Avenue, Suite 225
               Sacramento, CA 95825
          4    Telephone: (916) 448-7888
               Facsimile: (916) 448-6888
          5
               Attorneys for Defendants County of
          6    Siskiyou; Jeremiah LaRue and Jesus
               Fernandez, in their official capacities
          7    as members of the Siskiyou County
               Sheriff’s Department and in their individual
          8    capacities; Brandon Criss, Ed Valenzuela,
               Michael N. Kobseff, Nancy Ogren, and
          9    Ray A. Haupt, in their official capacities
               as members of the Siskiyou County Board
         10    of Supervisors and in their individual
               capacities; Edward Kiernan, in his official
         11    capacity as County Counsel for Siskiyou
               County and in his individual capacity;
         12    and DOES 1-100
         13
                                                 UNITED STATES DISTRICT COURT
         14
                                           FOR THE EASTERN DISTRICT OF CALIFORNIA
         15
                                                      SACRAMENTO DIVISION
         16        Dilevon Lo, Jerry Vang, Nathan Thao, Mao           Case No. 2:21-cv-00999-KJM-DMC
                   Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
         17        Thai Vang, Zeng Lee, Der Lee and Khue Cha,
         18                                                           DECLARATION OF J. SCOTT DONALD
                                                                      IN SUPPORT OF DEFENDANTS’
                                   Plaintiffs,                        OPPOSITION TO PLAINTIFFS’ MOTION
         19
                                                                      FOR PRELIMINARY INJUNCTION
                       vs.
         20

         21        County of Siskiyou; Jeremiah LaRue and             Complaint Filed: June 4, 2021
                   Jesus Fernandez, in their official capacities as   First Amended Complaint Filed: July 15, 2021
         22        members of the Siskiyou County Sheriff’s
                   Department and in their individual capacities;
         23        and Brandon Criss, Ed Valenzuela, Michael N.
                   Kobseff, Nancy Ogren, and Ray A. Haupt, in
                   their official capacities as members of the
         24        Siskiyou County Board of Supervisors and in
                   their individual capacities; Edward Kiernan, in
         25        his official capacity as County Counsel for
                   Siskiyou County and in his individual
         26        capacity; and DOES 1-100,
         27
                             Defendants.
         28
                                                            1
SPINELLI, DONALD
     & NOTT         DECLARATION OF J. SCOTT DONALD IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                            MOTION FOR PRELIMINARY INJUNCTION
                   Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 2 of 22


          1             I, J. Scott Donald, declare that I am an attorney at law licensed to practice in the State of

          2    California, a partner with the law firm of Spinelli, Donald & Nott, and the attorney of record for

          3    Defendants of the County of Siskiyou herein. I have personal knowledge of the matters contained

          4    herein and if called as a witness in this matter, I could competently testify to the truth of the

          5    following matters:

          6             1.     Attached to this declaration as Exhibit A is a true and correct copy of Siskiyou

          7    County Ordinance No. 20-13.

          8             2.     Attached to this declaration as Exhibit B is a true and correct copy of Siskiyou

          9    County Ordinance No. 21-07.

         10             3.     Attached to this declaration as Exhibit C is a true and correct copy of Siskiyou

         11    County Ordinance No. 21-08.

         12             I declare under penalty of perjury of the laws of the State of California that the foregoing is

         13    true and correct. Executed this 13th day of August, 2021 at Sacramento, California.

         14

         15                                                            /s/ J. Scott Donald
                                                                       J. Scott Donald
         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                            2
SPINELLI, DONALD
     & NOTT         DECLARATION OF J. SCOTT DONALD IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                                            MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 3 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 4 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 5 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 6 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 7 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 8 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 9 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 10 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 11 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 12 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 13 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 14 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 15 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 16 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 17 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 18 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 19 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 20 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 21 of 22
Case 2:21-cv-00999-KJM-DMC Document 41-2 Filed 08/13/21 Page 22 of 22
